442 F.3d 871
In the Matter of: SUPREME BEEF PROCESSORS, INC., Debtor.Stephen Zayler, Trustee of the Estate of Supreme Beef Processors, Inc., Appellant,v.Department of Agriculture; United States of America, Appellees.
No. 03-41345.
United States Court of Appeals, Fifth Circuit.
March 9, 2006.

Deborah Johnson Race (argued), Ireland, Carroll & Kelley, Tyler, TX, for Zayler.
Mark Bernard Stern, Dana Joan Martin, App. Staff (argued), U.S. Dept. of Justice, Civ. Div., Washington, DC, for Appellees.
Appeal from the United States District Court for the Eastern District of Texas; Leonard E. Davis, Judge.
ON PETITION FOR REHEARING EN BANC
(Opinion Nov. 16, 2004, 5 Cir., 2004, 391 F.3d 629)
Before JONES, Chief Judge, and JOLLY, HIGGINBOTHAM, DAVIS, SMITH, WIENER, BARKSDALE, GARZA, DeMOSS, BENAVIDES, STEWART, DENNIS, CLEMENT, PRADO and OWEN, Circuit Judges.1

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.



Notes:


1
 Judge King is recused and did not participate in this decision